DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s response filed 28 April 2022 has overcome the objections to the claims and rejections under 35 U.S.C. 112. Therefore, the objections to the claims and  rejections have been withdrawn. However, Applicant’s amendment has introduced further issues as set forth in the Office Action below.
Applicant's arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. Applicant's amendment necessitated the new grounds of rejection as set forth in the Office Action below.
Claim Objections
Claim 1 is objected to because of the following informalities:
“edge” (line 15). Examiner suggests, “edges”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the phrase, “and/or the baffle comprises second sawteeth configured to cut the materials (lines 2-3) renders the claim indefinite. As Claim 3 recites that “a lower edge and a side edge of the baffle are provided with sawteeth,” it is unclear whether the “second sawteeth” of Claim 4 refer to the sawteeth of the lower edge and side edge, or additional sawteeth are being introduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechner (EP 0099561) in view of Eisinga (U.S. 2,679,981) and Morey (WO 2013/188863).
Regarding Claim 1, Lechner discloses a blade assembly (See Figs. 1-4, 8, and 10), and
a drive assembly (Motor: Figs. 1, 3, 4, #11;
wherein the blade assembly comprises a first blade (Wing blade, #22) and a second blade (Ejector blades, #25); the drive assembly is respectively connected to the first blade and the second blade (See Figs. 1, 3, and 4; Drive motor drives cutter shaft, #15), and drives the first blade and the second blade to rotate (The motor drives a blade shaft: Par. 0021); the first blade is configured to disperse and perform primary cutting of materials (See wing blade #22. Examiner notes that a wing shape would disperse and cut. Examiner has interpreted the term “disperse” as able to move material);
	wherein the first blade comprises a first main body (See at least Fig. 4, portion in horizontal plane) and two protrusions (See at least Fig. 4, portions out of horizonal plane), and the drive assembly is connected to the first main body (See Figs. 1-4, 8, and 10), each of the protrusions is a polygonal structure that turns upward and is configured to disperse the materials (See Fig. 4. Examiner notes that a wing shape would disperse. Examiner has interpreted the term “disperse” as able to move material). 
Lechner does not disclose wherein the two protrusion are diagonally arranged about a middle portion of the first main body, and both ends of the first main body are provided with a first cutting edge to cut the materials which are dispersed, and the two protrusions are located at an inner side of the first cutting edge near the middle portion.
However, Eisinga discloses a grinding/crushing apparatus including a first blade (Hub: Fig. 1, #25; Top cutter members: Fig. 1, #34; and Cutter members: Fig. 1, #26) configured to disperse and perform primary cutting of materials (Examiner notes that top cutter members (34) would be capable of dispersing or moving around materials) with a first main body (25) and two protrusions (34) diagonally arranged about a middle portion (See Fig. 2, center of hub (25)) of the first main body (See Fig. 2. Examiner notes that a diagonal line can be drawn from each protrusion (34) that intersects a horizontal or vertical line, therefore interpreted as diagonally arranged), each of the protrusions is a polygonal structure that turns upwards (See Fig. 1) and is configured to disperse the materials (Examiner notes that top cutter members (34) would be capable of dispersing or moving around materials. Further, as evidenced in the specification, the structure for performing the function of dispersing the materials is the part turned upwards), and both ends of the first main body are provided with a first cutting edge (26) to cut the materials which are dispersed (Cutter members: Fig. 1, #26), and the two protrusions (34) are located at an inner side of the first cutting edge near the middle portion (See Figs. 1-2) in order to cur and grind materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the wing blade (22) of Lechner with the blade of Eisinga as doing so is a known equivalent for performing the same function of cutting and grinding material.
Lechner further discloses that the ejector blade (25) conveys the material through the outlet but is not explicit to wherein the second blade is configured to perform secondary cutting of the materials.
However, Morey teaches a waste shredder include a blade (Fig. 15, #14B) to convey material to through the outlet wherein the blade is configured to perform secondary cutting of the materials (Further processing of the material stream: Par. 0099). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ejector blade (22) of Lechner with the blade of Morey in order to both eject and further cut the material (Morey: Par. 0099).
Claims 1 (alternative interpretation), 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechner (EP 0099561) in view of Eisinga (U.S. 2,679,981) and Lin (CN 106824441).
Regarding Claim 1, Lechner discloses a blade assembly (See Figs. 1-4, 8, and 10), and
a drive assembly (Motor: Figs. 1, 3, 4, #11;
wherein the blade assembly comprises a first blade (Wing blade, #22) and a second blade (Ejector blades, #25); the drive assembly is respectively connected to the first blade and the second blade (See Figs. 1, 3, and 4; Drive motor drives cutter shaft, #15), and drives the first blade and the second blade to rotate (The motor drives a blade shaft: Par. 0021); the first blade is configured to disperse and perform primary cutting of materials (See wing blade #22. Examiner notes that a wing shape would disperse and cut. Examiner has interpreted the term “disperse” as able to move material);
	wherein the first blade comprises a first main body (See at least Fig. 4, portion in horizontal plane) and two protrusions (See at least Fig. 4, portions out of horizonal plane), and the drive assembly is connected to the first main body (See Figs. 1-4, 8, and 10), each of the protrusions is a polygonal structure that turns upward and is configured to disperse the materials (See Fig. 4. Examiner notes that a wing shape would disperse. Examiner has interpreted the term “disperse” as able to move material). 
Lechner does not disclose wherein the two protrusion are diagonally arranged about a middle portion of the first main body, and both ends of the first main body are provided with a first cutting edge to cut the materials which are dispersed, and the two protrusions are located at an inner side of the first cutting edge near the middle portion.
However, Eisinga discloses a grinding/crushing apparatus including a first blade (Hub: Fig. 1, #25; Top cutter members: Fig. 1, #34; and Cutter members: Fig. 1, #26) configured to disperse and perform primary cutting of materials (Examiner notes that top cutter members (34) would be capable of dispersing or moving around materials) with a first main body (25) and two protrusions (34) diagonally arranged about a middle portion (See Fig. 2, center of hub (25)) of the first main body (See Fig. 2. Examiner notes that a diagonal line can be drawn from each protrusion (34) that intersects a horizontal or vertical line, therefore interpreted as diagonally arranged), each of the protrusions is a polygonal structure that turns upwards (See Fig. 1) and is configured to disperse the materials (Examiner notes that top cutter members (34) would be capable of dispersing or moving around materials. Further, as evidenced in the specification, the structure for performing the function of dispersing the materials is the part turned upwards), and both ends of the first main body are provided with a first cutting edge (26) to cut the materials which are dispersed (Cutter members: Fig. 1, #26), and the two protrusions (34) are located at an inner side of the first cutting edge near the middle portion (See Figs. 1-2) in order to cur and grind materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the wing blade (22) of Lechner with the blade of Eisinga as doing so is a known equivalent for performing the same function of cutting and grinding material.
Lechner further discloses that the ejector blade (25) conveys the material through the outlet but is not explicit to wherein the second blade is configured to perform secondary cutting of the materials.
However, Lin teaches a grinder crusher suitable for dust, food processor, grinder, garbage disposal device and industrial crusher including a blade (Fig. 6) to convey material to through the outlet (Crushing blade has dual functions of centrifugal pump and a crushing blade, grinding piece chassis further grinding, material discharged in hole of the guide channel and the base plate, the structure design is reasonable, material is continuously sucked from the collecting port inlet and the ejection outlet) wherein the blade is configured to perform secondary cutting of the materials (See Fig. 5, location of blade (2) with respect to blade (5) & Crushing blade 2 can be independently provided with saw teeth) in order to efficiently comminute materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector blade (25) of Lechner with the teeth in the locations taught by Lin, specifically on the baffles and horizonal plate blade of Morey in order to both eject and further cut the material in an efficient manner.
Regarding Claim 3, Lechner in view of Eisinga and Lin teach all elements of the claimed invention as stated above. The combination of Lechner and Lin further teaches wherein the second blade comprises a second main body (Lechner: Fig. 2, center mount portion of ejector blades (25) & Lin: Fig. 6, Center of blade (2)) and a baffle (Lechner: Fig. 2, blades (25) & Lin: Blade part - Fig. 6, #21) arranged on the second main body (Lechner, Fig. 2 & Lin, Fig. 6); the drive assembly is connected to the second main body (Lechner #11 & Lin Fig. 11), and the second main body is configured to further cut the materials into fragments (Lin Fig. 6, teeth on main body); a lower edge and a side edge of the baffle are provided with sawteeth (See Claim 1, ejector blade (25) of Lechner provided with the sawteeeth in the locations taught by Lin), and the baffle is configured to guide the discharge of the fragments cut by the second main body (Crushing blade has dual functions of centrifugal pump and a crushing blade, grinding piece chassis further grinding, material discharged in hole of the guide channel and the base plate, the structure design is reasonable, material is continuously sucked from the collecting port inlet and the ejection outlet).
Regarding Claim 4, Lechner in view of Eisinga and Lin teach all elements of the claimed invention as stated above. The combination of Lechner and Lin further teach wherein the second main body comprises first sawteeth configured to cut the materials (See Lin, Fig. 6); and/or the baffle comprises second sawteeth configured to cut the materials (See Lin, Fig. 6).
Regarding Claim 5, Lechner in view of Eisinga and Lin teach all elements of the claimed invention as stated above. Lechner further discloses wherein the blade assembly further comprises a third blade (See at least Fig. 1, #23 or #24), and the third blade is connected to the drive assembly (See at least Fig. 1); the third blade is located between the first blade and the second blade, and is configured to crush the materials (See at least Fig. 1. Examiner has interpreted the term “crush” in light of the specification to include cutting with blades which turn materials into smaller fragments as disclosed throughout the specification).
Regarding Claim 6, Lechner in view of Eisinga and Lin teach all elements of the claimed invention as stated above. Lechner further discloses wherein the blade assembly further comprises a connecting shaft (Knife shaft: See Figs. 1, 2, 4, 8, 10, and 12, #15); the connecting shaft is connected to the drive assembly (See Figs. 1, 2, 4, 8, 10, and 12); the first blade, the third blade and the second blade are respectively arranged on the connecting shaft (See Figs. 1, 2, 4, 8, 10, and 12); the drive assembly drives the connecting shaft to rotate (See Figs. 1, 2, 4, 8, 10, and 12), and the connecting shaft drives the first blade, the third blade and the second blade to rotate along with the connecting shaft (See Figs. 1, 2, 4, 8, 10, and 12).
Regarding Claim 8, Lechner in view of Eisinga and Lin teach all elements of the claimed invention as stated above. Lechner further discloses a housing (See Figs. 1-4, 6-8, 10, and 12-15); wherein the housing is provided with a feed port (See Figures, top of housing), a crushing cavity (See Figures, section of housing containing blade assembly) and a discharge port which communicate with each other (Figs. 1, 3, 4, 6-8, 10, and 12, #31; Fig. 2, #31, 33); and the blade assembly is located in the crushing cavity (See Figs. 1-4, 6-8, 10, and 12-15).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechner in view of Eisinga, Lin, and Gillis (U.S. 2008/0041998).
Regarding Claim 7, Lechner in view of Eisinga and Lin teach all elements of the claimed invention as stated above. While Lechner discloses that the three blades are separated from one another (See Figs. 1, 2, 4, 8, 10, and 12), Lechner is not explicit to how the blades are spaced on the shaft and therefore, wherein the blade assembly further comprises a first limit sleeve and a second limit sleeve; the first limit sleeve is sheathed on the connecting shaft and is located between the first blade and the third blade, so as to form a gap between the first blade and the third blade; and the second limit sleeve is sheathed on the connecting shaft and is located between the third blade and the second blade, so as to form a gap between the third blade and the second blade.
However, Gillis teaches a blade assembly (Fig. 3) for breaking down and shredding materials with three sets of blades (38) and wherein the blade assembly further comprises a first limit sleeve and a second limit sleeve (Spacer members: Fig. 3, #46, 64); the first limit sleeve is sheathed on the connecting shaft and is located between the first blade and the third blade, so as to form a gap between the first blade and the third blade; and the second limit sleeve is sheathed on the connecting shaft and is located between the third blade and the second blade, so as to form a gap between the third blade and the second blade (See Fig. 3) in order to separate the blade assemblies from one another.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spacer elements on the shaft of Lechner, as taught by Gillis, in order to separate the blade assemblies from one another.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechner, in view of Eisinga, Lin, and Alko Shredder.
Regarding Claim 9, Lechner in view of Eisinga and Lin teach all elements of the claimed invention as stated above. Lechner further discloses wherein the housing comprises a first sub-housing (27), a second sub-housing (26) and a third sub-housing (17) which are connected in sequence (See Figs. 1, 3, 6, and 12-14); the feed port is located at a first end of the first sub-housing (See Figs. 1 and 3); a second end of the first sub-housing is connected to a first end of the second sub-housing (See Figs. 1 and 3); a second end of the second sub-housing is connected to a first end of the third sub-housing (See Figs. 1, 3, 6, and 12-14); the crushing cavity is located in the third sub-housing (See Figs. 1, 3, 6, and 12-14); and the discharge port is located on a side wall of the third sub-housing (Figs. 1, 3, 4, 6-8, 10, and 12, #31; Fig. 2, #31, 33). While Lechner discloses that the filling chute (26) with a funnel (27) is removably attached to the blade housing (17) (Par. 0022) and that for packaging purposes, the chute 26 and funnel 27 and the handle bars 38 can be removed and stowed underneath the frame 10 between the ejection spout 31 and the legs 36 (Par. 0025) Lechner is not explicit to wherein the first sub-housing is retractable along the second sub-housing. However, Alko Shredder teaches a housing assembly for a shredder wherein the first sub-housing is retractable along the second sub-housing (See Alko Shredder, bolts securing funnel and feed chute together which allows for ease of storage and a shorter height by which to access the top of the blade assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chute and funnel of Lechner would be retractable from one another, as taught by Alko Shredder, to allow for ease of storage and a shorter height by which to access the top of the blade assembly.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechner, in view of Eisinga, Lin, and Zhejiang XIankang Machinery (CN 108114800).
Regarding Claim 10, Lechner in view of Eisinga and Lin teach all elements of the claimed invention as stated above. The combination of Lechner in view of Eisinga and Lin do not teach a screen mesh which is detachably provided at the discharge port. However, Zhejiang XIankang Machinery teaches a shredding device (100) including a blade assembly (See Fig. 1) and further including a screen mesh (Material screen: Fig. 1, #52) which would allow for material of a desired size to exit the device while material that is to large remains within.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a screen mesh at the discharge port of the device of Lechner, as taught by Zhejiang XIankang Machinery, in order to allow for material of a desired size to exit the device while material that is to large remains within. Examiner notes that the phrase, “detachably provided” has been interpreted under broadest reasonable interpretation as able to be detached. Examiner notes that a screen mesh in a frame would be capable of being detached.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen - CN 203524431 - (Fig. 3, #5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799